       Case 1:19-cr-00741-WHP Document 43-3 Filed 05/20/20 Page 1 of 10



Honorable William H. Pauley III
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007
                                                                                        Yaëlle Cohen

                                                                   83700 Saint-Raphaël, FRANCE

Date: 3 February 2020

Re: U.S. v. Cohen, 19 Cr. 741 (WHP)



Your Honor,
Bryan is my son and since October 18, 2019, our life has come to a complete stop, our family has
been shattered, our hearts are suffering a little more each day, I lost 35 pounds and started smoking
again after stopping 11 years ago. My husband                                and my two younger sons
are devastated and have cut themselves off from the outside world.
Your Honor, my son's fate is in your hands and it is with a face flooded with tears, day and night,
that I, his mother, beg you to take the time to comprehend our 33 years of life together.
Bryan is the eldest of my 3 sons, we are a modest family and from a young age he has had a life
filled with sacrifice, always focused on his work and towards others.
He is a very hard worker; a fighter with a big heart and his greatest happiness comes from giving
and sharing.
My husband was very strict and uncompromising with him, he loved him, but he wanted Bryan to
be perfect, he always had to be best at everything, leaving him no room for error. He was not
supposed to cry or complain and in order not to disappoint his father, Bryan had to grow up as an
adult, probably a little too fast...
Leaving aside his childlike soul, over the years he had to develop a thick skin to aim at being the
best.
From the age of 5, my son had to reconcile school and sports at the same time, my husband wanted
to make him a professional athlete. He told him that it was the school of life, transmitting the
values of great effort, respect, honesty and courage.
He trained him in tennis every day after school as well as every weekend. He would yell at him all
the time. My son never revolted, he accepted it, respected his father and repeatedly went through
the training drills without diminishment of his persistence.

                                                                                           EXHIBIT

                                                                                              2
                                                                                  U.S. v. Cohen, 19 Cr. 741 (WHP)
        Case 1:19-cr-00741-WHP Document 43-3 Filed 05/20/20 Page 2 of 10



The incessant trainings made that at 10 years old, he got his first national selection in tennis. Later,
he became French golf champion, he was selected by the national team to pursue a full scholarship
sport-study program for his last year of high school, he left for Montpellier at 16 years old.
My heart broke by his departure, he was so young!
From school to university, he was a brilliant student, always at the top of his class, he was admired
by all his teachers and peers.
My son went to public schools, always remained humble and discrete, always with diplomacy and
never judging people. I have witnessed him help his friends, his family and even strangers to
perform either in their studies, their jobs or in their personal life. Everyone has always sought him
out for his valuable, fair and straightforward advice.
He suffers from seeing others suffer.
He makes others feel important, he makes you feel special...
Bryan gives you wings, inspires you, motivates you, with him everything becomes possible.
In friendships, my son has remained faithful to his childhood and college friends – many of his
closest friends have been by his side for the last 15 years. They have become an extension to our
own family.
He is loyal and honest, never pretentious, never envious of other people's success.
Bryan paid entirely for his own education – we were a single income household. He tutored an
array of subject to students; he even offered his tutoring services to those who couldn’t afford it
for free. He was only concerned with the success of each of his students.
I remember that, during his college years, Bryan also decided to help an old lady who was alone
and needed help. He spent time by her side, read poetry to her and made her laugh. He gave her
hope and strength to overcome a difficult period of her life.
He has a sincere generosity of heart, a natural gift. My son never left anyone by the side of the
road...

After investing his heart and soul into his studies and internships, his focus paid off, and at the age
of 23, he was offered a job at Goldman Sachs in London. Even though the finance world was
foreign to my husband and I, we were extremely happy for and proud of our son. He achieved his
goal through his hard work and sweat despite growing up in a small village in France.

Ten years of hard work, working 15 to 20 hours a day, he climbed the corporate ladder with
success. He loved his job, his colleagues and his numerous mentees. Often, he would call me at 6
a.m. and I would say, "Why are you up so early? " he would answer "No mom, I haven't slept yet,
I worked all night…".
Goldman Sachs was his second family!
       Case 1:19-cr-00741-WHP Document 43-3 Filed 05/20/20 Page 3 of 10



Despite his remarkable career, my son never forgot where he came from, he kept his feet firmly
on the ground. He never had any interest in excess, in luxury, or brands. I begged him to think a
little about himself, to spoil himself occasionally, but he simply wasn’t interested. It was obvious
that his truest pleasure was and has always been to spoil his loved ones, spend time with, and share
in happy moments with, his friends and family.
Bryan always made sure that we, his parents, and his brothers, never wanted or needed anything.
Bryan was always very cognizant of our financial wherewithal, and knew we had a hard time
making ends meet. When they were children we couldn't afford to go on vacations, apart from
visiting family. Since Bryan started at Goldman Sachs, he gave us the great gift of going on a
family vacation together once a year to a different destination.
Bryan is a simple, selfless and generous man.


My children are my oxygen, I have dedicated my life to them, I have been affectionate, always
present, attentive to their education, they are the center of my existence. Bryan, his brothers and
us his parents, are like the five fingers of the hand, inseparable.
For my son, family is his everything.

When Bryan lived in London, he would come home every month, even though he had to work
constantly during his visits. He was still there to steal simple moments of happiness between us,
he always made time for us.

Bryan always made certain to involve me in his daily life. Despite the distance, and his frantic
pace of work, he always found time to call me, he knew it made me happy.
I missed him so much!

I often wondered if there were many children like mine who preferred to travel with their families,
rather than with their friends? Or, if there are many children, who after each meal, say thank you
and kiss their mother?

My sons are like that, and I thank g-d every day.
Bryan is the air that I breath,                                       , when he had just started at
Goldman Sachs. He worked from my hospital bed to stay by near me day and night. It was Bryan
who supported his brothers and father who were sinking. He led everything head-on, alone, yet he
was still my child, but he didn't give himself the right to sink, he had to be strong, he put it on
himself to be the pillar of the family.
After my                                  My son worked with me on my personal and professional
reconstruction. He wanted me to believe in my dreams, he spent hours helping me set up a new
project, he motivated me, reassured me to give me hope for a better future. For 6 years, he didn't
let me go, he was stealing time he didn't have.
       Case 1:19-cr-00741-WHP Document 43-3 Filed 05/20/20 Page 4 of 10



He was my saviour!

Bryan was also very present for his brothers. He spent hours on the phone explaining courses to
them, guiding them towards the right decisions to ensure their futures had a sound foundation,
helping them find suitable jobs, and he even repaid their student loans to ease the future burden on
them.
I've always said to Bryan, "but when are you going to start thinking about yourself? "he would say,
"Mom, I'll make plans for me when my brothers finish school and find a steady job.”

He looked after his brothers like a father.

My son suffered a great deal from the marital disputes between myself and my husband. Our family
unit was ready to burst on two separate occasions. It was not his role, it was not his place, but he
was our mediator for 3 years. He re-established the dialogue between us, he helped us make plans,
see our future and exchange dialogue more calmly. Bryan was only 15 at the time.

He protected his brothers again; my son saved my marriage, and our family.

Bryan was also very present when I lost one of my brothers, one of my sisters, and more recently,
in May 2019, when my mother, his beloved grandmother, passed away. He did not hesitate to hop
on short flights to Montreal to visit with her regularly, many times just for a single night.
Having my son by my side throughout life’s ups and downs has been an immeasurable support.


Your Honor, since my son's arrest, my head has been out of sorts by the all questions churning
inside it.

We thought he was invincible; where did he find the strength to do all that he does? How much
could Bryan carry on his shoulders? Who was there for him when he surely needed it? He never
put his burdens on others.

We let ourselves be carried by Bryan as if we were all his children. We most certainly failed in our
role as his parents, we are guilty, we are responsible for not being as present for him as he has
always been for us.

Bryan remains a human being, with his strengths and weaknesses. This was a lapse in good
judgment from a person who otherwise has always demonstrated great care and responsibility. It
never happened to him before, he is beating himself up and would give anything to turn back the
clock.
His life has been destroyed, his career in finance is over, his reputation and dignity have been
shredded to pieces, and his aspirations to become American are gone. We had named our sons
Bryan, Kevin and Greg (not traditional names for France), in the hope that one day they would
       Case 1:19-cr-00741-WHP Document 43-3 Filed 05/20/20 Page 5 of 10



have the chance to settle in the United States. Bryan is now completely devastated by the thought
of having shattered our dream.

Bryan is 33 years old; he was on the path to settling down and starting a family. We were looking
forward to our future grandchildren. My husband is 63 years old and I will soon be 59.

Your Honor, my son has pleaded guilty for his actions, I've been living with him for the last four
months and I see him agonize with remorse, he is ashamed, he is ruined, he is terrified. He wants
to redeem himself and make amends so that he can move on towards his future and once again
become that person that spreads happiness around him.

I wish I could take his place, my life without my son is not worth living.

Your honor, my heart as a mother bleeds, today I kneel before you and implore you to alleviate
our suffering.

It is with breathlessness that we await your sentence.



Yaëlle Cohen
Mother of Bryan Cohen
     Case 1:19-cr-00741-WHP Document 43-3 Filed 05/20/20 Page 6 of 10




Honorable William H. Pauley III
United States District Judge
Southern District of New York
500 Pearl Street
New York. NY 10007
                                                                                            Yaelle Cohen

                                                                        83700 Saint-Raphael, FRANCE



                                                                                 Le lundi 3 fevrier 2020


Objet: U.S. v. Cohen, 19 Cr. 741 (WHP)




Votre Honneur,

Bryan est mon fils et depuis Ie 18 octobre notre vie s' est arretee, nous sommes une famille
effondree, Ie creur ronge par la souffrance un peu plus chaque jour, j'ai perdu 15kg et repris la
cigarette apres 11 ans d'arret, mon mari                 et mes deux autres fils sont aneantis, ils
se sont coupes du monde exterieur.

Votre honneur, Ie destin de mon fils est entre vos mains et c' est avec un visage inonde de larmes,
jour et nuit, que moi, sa mere, vous supplie de lire nos 33 ans de vie passee ensemble.

Bryan est l'aine de mes 3 fils, no us sommes une famille modeste et depuis son plus jeune age, il a
eu une vie de sacrifices, toumee toujours vers son travail et vers les autres.

C' est un travailleur acharne, un battant au grand creur et son seul bonheur c'est de donner et
partager.

Mon mari a ete tres severe, stricte et intransigeant avec lui, ill'aimait mais il voulait que Bryan soit
parfait, il fallait qu'il soit toujours Ie premier, ne lui laissantjamais de place a l'erreur. II ne devait
pas pleurer, ni se plaindre et pour ne pas decevoir son pere, Bryan a ete oblige de grandir comme
un adulte, surement un peu trop vite ...

Laissant de cote son arne d' enfant, au fil des annees, il a du se forger une carapace pour etre Ie
meilleur.

Des l'age de 5 ans, mon fils a du concilier de front l'ecole et Ie sport, mon mari voulait faire de lui
un sport if professionnel. II lui disait que c'etait l'ecole de la vie, transmettant les valeurs du gout
de l' effort, de respect, d'honnetete et de courage.
     Case 1:19-cr-00741-WHP Document 43-3 Filed 05/20/20 Page 7 of 10




IlI'entrainait au tennis tous les jours apres l'ecole ainsi que tous les weekends. Illui criait des sus
constamment. Mon fils ne se revoltaitjamais, il acceptait malgre lui en repetant les gestes, encore
et encore.

Les entrainements incessants font qu' it lOans, il obtient sa premiere selection nationale en tennis.
Plus tard, il devient champion de France de golf, il est selectionne par la federation pour'poursuivre
un programme sport-etude, il part it Montpellier it 16 ans.

Mon cceur se brise par son depart, il etait si jeune !

De l'ecole it l'universite, il a ete un eleve brillant, il a toujours ete en tete de classe, il faisait
l'admiration de tous ses professeurs.

Mon fils a frequente des ecoles publiques, il est reste humble et c'est avec discretion, toujours avec
diplomatie et jamais dans Ie jugement que je I' ai vu aide ses amis, sa famille et meme des inconnus
it performer soit dans leurs etudes, leurs emplois ou dans leur vie personnelle. Tout Ie monde l'a
toujours sollicite pour ses precieux conseils, justes et droits.

II souffre de voir les autres souffrir.

II fait en sorte que les autres se sentent importants, il vous fait sentir special. ..
Bryan vous donne des ailes, vous inspire, vous motive, avec lui tout devient possible.

En amitie, mon fils est reste fidele, ses amis d'enfance et d'universite sont toujours ses amis
d'aujourd'hui depuis 15 ans. lIs sont devenus une extension de notre famille.

II est loyal et integre, il n'ajamais ete pretentieux, ni envieux de la reussite des autres.

Bryan a paye ses propres etudes car nous n'avions qu'un seul salaire. II a donne des cours de soutien
scolaire it des enfants et etudiants riches ou pauvres, il acceptait meme de donner des cours
gratuitement pour les plus demunis. II se souciait uniquement de la reussite de chacun de ses eleves.
Je me souviens que pendant ses etudes, Bryan avait decide d'aider une vieille dame seule et dans
Ie besoin. II lui tenait compagnie, lui lisait de la poesie, et la faisait rire. II lui a redonne de l'espoir
et de la force pour surmonter une periode difficile.
II a cette generosite de cceur, comme un don nature!.

Mon fils n'ajamais laisse personne sur Ie bord de la route ...

Apres avoir investi cceur et ame dans ses etudes et ses stages, Bryan se fixe pour seul objectif
d'integrer Goldman Sachs. Grace it sa perseverance, it 23 ans, il decroche une offre d'emploi chez
Goldman Sachs it Londres.

Bien que Ie monde de la fmance rut etranger it mon mari et moi, nous etions extremement heureux
et fiers de notre fils . II avait atteint son objectif grace it la sueur de son travail et ce malgre avoir
grandi dans un petit village fran<;ais.

Dix ans de travail acharne,jusqu'it 15 it 20 heures par jour, il a gravi tous les echelons avec succes.
II adorait son travail, ses collegues et les jeunes qu'il formait. Souvent il me telephonait it 6 heures
      Case 1:19-cr-00741-WHP Document 43-3 Filed 05/20/20 Page 8 of 10




du matin et je lui disais « Pourquoi es-tu leve si tot? » il me repondait « Non maman, je n'ai pas
encore dormi, j'ai travaille toute la nuit.. . ».

Goldman Sachs etait sa deuxieme famille !

Malgre son parcours remarquable, mon fils n'a jamais oublie d'ou il vient, il a garde les pieds sur
terre, Ie luxe, les marques ne l'interessent pas, je Ie priais de penser un peu a lui, de se gater mais
je comprenais bien que son seul plaisir, c'etait de depenser pour donner du bonheur a ses amis et a
sa famille.

 II s'est toujours assure que no us et ses freres ne manquions jamais de rien. Bryan savait que nous
avions des difficultes a joindre les deux bouts. Quand ils etaient enfants nous n'avions pas les
moyens de partir en vacances sauf pour aller rendre visite ala famille. Depuis que Bryan a debute
a Goldman Sachs, il nous a donne Ie bonheur de partir une fois par an en famille, chaque annee
vers une destination differente.

Bryan est un homme simple, altruiste et genereux.

Mes enfants c' est mon oxygene, je leur ai voue rna vie, j'ai ete affectueuse, toujours presente,
attentive a leur education, ils sont Ie centre de mon existence. Bryan, ses freres et nous ses parents,
sommes comme les 5 doigts de la main, inseparables.

Pour mon fils, la famille est Ie ciment de sa vie.

Quand il habitait Londres, il revenait tous les mois a la maison et meme s'i1 devait travailler sans
cesse, il etait quand meme present pour voler de simples moments de bonheur entre nous, il nous
a toujours planifie dans son agenda.

Bryan m' implique toujours pour me faire partager sa vie. Malgre la distance et son rythme de
travail effrene, il trouvait toujours Ie temps de me telephoner, il savait que <;:a me rendait heureuse.
II me manquait tellement !

Je me posais souvent la question de savoir s'il y avait beaucoup d'enfants qui preferent voyager en
famille plutot qu ' avec leurs amis ? S'il y a beaucoup d'enfants qui apres chaque rep as disent merci
et embrasse leur mere?

Mes fils sont comme <;:a, je remercie D. tous les jours.

Bryan est mon souffle,                              alors qu' il venait de debuter chez Go Idman Sachs,
il travaillait sur mon lit d'hopital pour rester a mon chevetjour et nuit. Mes enfants priaient, c'est
Bryan qui a supporte ses freres et son pere qui sombraient. II a tout mene de front, seul, pourtant il
restait aussi mon enfant mais il ne se donnait pas Ie droit de faillir, il fallait malgre lui qu'i1 se
montre fort, qu'il soit Ie pilier de la famille.
J'etais tres triste.

Apres                                       . Mon fils a ceuvre a rna reconstruction personnelle et
professionnelle. II voulait que je croie en mes reves, il a passe des heures a m'aider pour monter
     Case 1:19-cr-00741-WHP Document 43-3 Filed 05/20/20 Page 9 of 10




un projet, il m' a remotive, m ' a rassure pour me redonner l'espoir d'un avenir meilleur. Pendant 6
ans, il ne m' a pas lache, il volait du temps qu' il n'avait pas.

II a ete mon sauveur !

Bryan a aussi toujours ete tres present pour ses freres. II a passe des heures au telephoQe a leur
expliquer des cours, illes a guides pour qu'ils prennent les bonnes decisions, illes a aides a trouver
un emploi et a meme rembourse leurs credits etudiants.

J'ai toujours dit a Bryan « mais quand vas-tu commencer a penser a toi? », il me repondait
« Maman, je ferai des projets pour moi quand mes freres auront fini leurs etudes et trouveront un
emploi stable ».

II s' est occupe de ses freres comme un pere.

Mon fils a beaucoup souffert des disputes conjugales entre mon mari et moi. La cellule familiale
etait prete a eclater a deux nombreuses reprises. Ce n'etait pas son role, ce n'etait pas sa place, mais
c' est lui qui a fait Ie mediateur pendant 3 ans. II a retabli Ie dialogue entre nous, il voulait que l'on
fasse des proj ets et que l' on echange calmement. Bryan n'avait alors que 15 ans.

II a encore protege ses freres , mon fils a sauve notre couple et notre famille .

Bryan a aussi ete tres present lorsque j ' ai perdu un de mes freres, une de mes sreurs et plus
recemment, en mai 2019, lors du deces de rna mere, sa grand-mere adoree. II n'a pas hesite a venir
regulierement a Montreal pour venir la voir, meme pour une seule nuit.
Avoir mon fils a mes cotes a ete d' un soutien incommensurable.



Votre Honneur, depuis l' arrestation de mon fils , rna tete est malade par les questions qui tournent
et se bousculent.

On Ie croyait invincible, mais ou trouvait-t-il cette force pour toujours tirer la locomotive?
Combien Bryan pouvait-t-il porter sur ses epaules ? Qui a ete la pour lui quand il en a eu besoin ?

Nous nous laissions porter par lui comme des enfants et avons manque tres certainement a notre
role de parents, nous sommes meurtris, mais responsables de ne pas avoir ete la pour lui comme il
l' a toujours ete pour nous.

Bryan reste un etre humain, avec ses forces et ses faiblesses. II a manque de discernement, 9a ne
lui etait jamais arrive, il s' en veut et donnerait tout pour revenir en arriere.

Cette situation a detruit instantanement, sa vie, sa carriere, sa reputation, sa dignite et ses aspirations
de devenir americain. Nous avions nomme nos fils par des prenoms americains Bryan, Kevin et
Greg, esperant un jour qu' ils aient la chance de s' installer aux Etats-Unis. Bryan est aujourd'hui
detruit par l'idee d'avoir brise notre reve.
    Case 1:19-cr-00741-WHP Document 43-3 Filed 05/20/20 Page 10 of 10




Bryan a 33 ans, il devait fonder une famille, nous attendions impatiemment des petits enfants, mon
mari a 63 ans et moi bient6t 59.

Votre Honneur, mon fils a plaide coupable pour son erreur, je vis avec lui depuis 4 mois et je Ie
vois ronge par Ie remord, il a honte, il est ruine, iI est terrifie. II veut se racheter et se faire pardonner
pour reconstruire sa vie et continuer a donner du bonheur autour de lui.

Je souhaiterais prendre sa place, rna vie sans mon fils ne vaut pas d'etre vecue.

Votre honneur, mon cceur de mere saigne, aujourd ' hui, je me mets          a genoux devant vous et vous
implore d'attenuer nos souffrances.

C'est avec Ie souffle coupe que nous attendons votre sentence.



Yaelle Cohen

Mere de Bryan Cohen
